
	
		III
		111th CONGRESS
		2d Session
		S. RES. 390
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2010
			Mr. Casey (for himself,
			 Mr. Schumer, and
			 Mr. Rockefeller) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Prohibiting text messaging by employees of
		  the Senate while driving on official business.
	
	
		1.Prohibition on text messaging
			 by employees of the Senate while driving on official business
			(a)DefinitionsIn
			 this resolution—
				(1)the term
			 employee of the Senate means any employee whose pay is disbursed
			 by the Secretary of the Senate; and
				(2)the term
			 text messaging means reading from or entering data into any
			 handheld or other electronic device, including for the purpose of SMS texting,
			 e-mailing, instant messaging, obtaining navigational information, or engaging
			 in any other form of electronic data retrieval or electronic data
			 communication.
				(b)ProhibitionAn
			 employee of the Senate may not engage in text messaging when—
				(1)driving a
			 Government owned or leased vehicle;
				(2)driving a
			 privately owned or leased vehicle while on official business; or
				(3)using text
			 messaging equipment provided by any office or committee of the Senate while
			 driving any vehicle at any time.
				(c)Effective date
			 and applicationThis resolution shall apply to the 111th Congress
			 and each Congress thereafter.
			
